Case 3:18-cv-00150 Document 27 Filed on 04/12/19 in TXSD Page 1 of 4

lN THE UN|TED STATE OF DlSTR|CT COURT
FOR THE SOUTHERN DlSTR|CT OF TEXAS

 

 

HOUSTON DlVlSlON 30 0
0 ”/”"5#'»
cause Number 3;18-cv-00150 ”’ls';'#lgs
(Complete the heading so that it looks exactly like the Petition) 410,? 7 *|l
JOE SH|ELDS In the (check one): %,4 220/9
Plaintiff (Print Full Name) . . gp
g Distnct Court ' C}',q_
C°”’Y N”mbe’ \:] County Court at Law °f%
VS m Justice Court (JP)
KENNEDY WEAVER GALVESTON County, Texas

 

Defendant (Pn'nr Fu/l Name)

Defendant’s Answer

 

 

 

WARN|NG: Talk to a lawyer before illing out this fonn. You may accidentally give up important legal rights if
you file this form with the Court without first talking to a |awyer. For help finding a lawyer, call your local lawyer
referral service. |f you do not have enough money to hire a lawyer to take your whole case, you can hire a
lawyer just to give you advice and help you till-out this form. This is called Lim'rted Scope Representation. You
may also be able to talk to a lawyer for free at a legal advice clinic. For help finding a free legal advice clinic go
to www.TexasLawHelp.org.

lNSTRUCTlONS: lf you decide to use this Defendant’s Answer fonn:

o Fi|l it out completely and sign it.

c File (tum in) your completed answer form at the Courthouse where the Petition was liled.

o lt does not cost anything to tile an answer.

o lf you have been served, you have a limited time to tile an answer. |f you do not file an answer by the
deadline, the Plaintiff can ask the court to enter a default judgment against you. Talk to a lawyer if you do
not know when your deadline is.

o Keep a copy of your answer for your records.
o Send a copy to the Plaintist lawyer or to the Plaintiff if slhe is not represented by a lawyer.

 

 

 

1. Defendant’s lnformation

My name is KENNEDY WEAVER . l am the Defendant in this Case.
(PR/NT your full name.)

The last three numbers of my driver’s license number are ___5__ _¢_l_ __6_. My drivers license was
issued in (srare)

Or I:\ l do not have a driver’s license number.

 

The last three numbers of my social security number are __€ _g_ _9__.

Or l:l l do not have a social security number.

2. General Denia|
Texas Rules of Civil Procedure Rule 92

l enter a general denial.
l request notice of all hearings in this case.

CV-Ans-102 Civil Answer (Rev. July 2015)
© TexasLawHelp.org, July 2015 Page 1 of 4

 

 

 

Case 3:18-cv-00150 Document 27 Filed on 04/12/19 in TXSD Page 2 of 4

3. Specific Pleas Made Under Penalty of Perjury

Read Texas Rules of Civil Procedure Rule 93 for a list of specific pleas that must be ven'hed or made under

penalty of perjury. Ask a lawyer which specihc pleas apply to your case.
l make the following specific pleas under penalty of perjury:

The plaintiff is not entitled to recover in the capacity in which he sue, or that the defendant is not

 

liable in the capacity of which he is beinAg sued.

 

 

At no time did l, the defendant knowing intentionally cause any harm to the Plaintiff in this case.

 

 

 

 

 

 

 

4. Affirmative Defenses

Read Texas Rules of Civil Prooedure Rule 94 for a list of affirmative defenses Ask a lawyer which affirmative

defenses apply to your case.

Note: An affirmative defense is an independent reason that the Plaintiff should not win the lawsuit lf an affirmative
defense is successful you could win the lawsuit, even if what the Plaintiff says is tnre. If you file an answer and do

not claim an ammative defense, you may forever give up that defense

l claim the affirmative defenses checked below:

[:l accord and satisfaction l:l estoppel
m arbitration and award [\ failure of consideration
[:| assumption of risk I____l fraud

[] contributory negligence ['_I illegality
|:] discharge in bankruptcy I:] injury to fellow servant

[I license

[] release

I:] res judicata

[:] statute of frauds

l:] statute of limitations
I:] waiver

 

 

jj duress I:l laches
m l already paid the debt sued for. l paid $ to
on by
{date) (check, cash, etc.)

Wn'te any other details regarding payment of the debt here:

 

 

I:] l also claim these additional affirmative defenses:

 

 

 

 

CV-Ans¢102 Civil Answer (Rev. July 2015)
© TexasLawHe|p.org, July 2015

Page20f4

 

Case 3:18-cv-00150 Document 27 Filed on 04/12/19 in TXSD Page 3 of 4

l reserve the right to h|e an Amended Defendant’s Answer with the Court to plead additional
verified pleas, affirmative defenses and claims, cross-claims or third-party claims, as applicable,
after further investigation and discovery.

5. Request for Judgment

l ask that Plaintiff take nothing from this lawsuit. l ask for costs of court. l ask for such other
and further relief, at law or in equity, to which l may be justly entitled.

Respectfully submitted,

t

 

 

 

Defendant’s Signature Date
Defendant’s Printed Name Phone
Mailing Address City State Zip
Fax # (if
Email: available)

 

 

l understand that l must let the Court, the Plaintiff’s lawyer (or the Plaintiff if the Plaintiff does not
have a lawyer), and any other party or lawyer in this case know in writing if my mailing address
or email address changes during this case. lf l don’t, any notices about this case will be sent to
me at the mailing address or email address on this form.

6. Unsworn Dec|aration Made Under Penalty of Perjury

| make this unsworn declaration under penalty of perjury in place of verification as allowed by
Texas Civil Practices and Remedies Code Section 132.001.

My name is: Kennedy ray Weaver
First Middle Last

 

Mydareofbirihis:12 /07 /1963 .

________

 

Month Day Year
My address is: 9902 Murray Landing Missouri City Tx 77459 USA
Street Address City State Zip Code Country

| declare under penalty of perjury that: 1) l am the Defendant in this case, 2) l have read this
Defendant’s Answer, and 3) the statements in this Defendant’s Answer are within my personal
knowledge and are true and correct. l understand that it is a crime to lie on this form.

 

Forrnally signed under penalty of perjury in F°"t Bend County County, Texas ,
County State
on this date: 04 /11 /2019 .
Month Day year
} Kennedy weaver

 

Defendant’s Signature

CV-Ans-102 Civil Answer (Rev. July 2015)
© TexasLawHe|p.org, July 2015 Page 3 of 4

 

Case 3:18-cv-00150 Document 27 Filed on 04/12/19 in TXSD Page 4 of 4

7. Certificate of Service

l certify that a copy of this document was delivered to the Plaintiff’s lawyer or the Plaintiff (if the
Plaintiff does not have a lawyer) on the same day this document was filed with (tumed in to) the
Court as follows: (Check one.)

I:l through the electronic file manager if this document is being filed electronically
l:] by certified mail, return receipt requested
[:I by fax, to fax #

jj by personal delivery
M by email to this email address: antite|ema"keter@gma"-Com

 

Kennedy Weaver 4/1 1/2019

Defendant’s Signature Date

CV-Ans-102 Civil Answer (Rev. July 2015)

© TexasLawHelp.org, July 2015 Page 4 of 4

